IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40342
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

THOMAS JAMES ROACH,

                                         Defendant-Appellant.


                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:93-CR-114-1
                       --------------------

                        February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Thomas James Roach, Federal prisoner number 04449-078, was

convicted in 1994 for possession with intent to distribute

cocaine and is serving a 150-month term of imprisonment.   Roach

has appealed the district court’s order denying his motion under

FED. R. CRIM. P. 35(b) for a downward departure.

     Resentencing under FED. R. CRIM. P. 35(b) is permitted only

on the Government’s motion.   See United States v. Early, 27 F.3d


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 02-40342
                                  -2-

140, 141 (5th Cir. 1994).    Because Roach’s motion was

unauthorized, the district court did not have jurisdiction.     See

id. at 142.   Although the district court considered the motion on

its merits, it should have denied the motion for lack of

jurisdiction.    See id.   On that alternative basis, the district

court’s order is

     AFFIRMED.